Citation Nr: 0912969	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed asbestosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active service from November 1952 to October 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the RO.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the proceedings is included in the claims file.  

In September 2007, the Board remanded the case for further 
evidentiary development.  

In February 2009, the Veteran's representative submitted 
additional evidence without a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2008).  



FINDING OF FACT

The Veteran is shown as likely as not to have a current 
diagnosis of asbestosis that is due to exposure to asbestos 
during his active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by asbestosis is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In light of the favorable action taken hereinbelow, further 
discussion of the notice and duty to assist provisions of the 
VCAA is not required.  



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the evidence of record is in relative 
equipoise in showing that the Veteran currently has 
asbestosis that as likely as not is due to the exposure to 
asbestos during his military service.  Consequently, by 
extending the benefit of the doubt to the Veteran, the Board 
concludes that he was exposed to asbestos during his active 
military service and he currently has asbestosis, which has 
been linked to his military service.  Hence, service 
connection for asbestosis is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303(d); Gilbert, supra.  

With regard to the issue of exposure, the Veteran has 
presented personal testimony that he served as an airman on 
the USS Coral Sea and an aviation storekeeper on the USS 
Essex.  His military records confirm these duty assignments.  

The veteran was also employed at a steel mill following 
service, which apparently involved significant exposure to 
asbestos.  While VA guidelines referred to the RO indicate 
the probability of exposure to asbestos for an individual in 
these occupations on a ship would be minimal, it is clear 
that some exposure must be conceded.  

Moreover, although there are medical reports that show that 
the Veteran does not currently have asbestosis (e.g., VA 
examination reports dated in May 2004 and September 2008); 
there are medical records documenting a diagnosis of 
asbestosis (e.g., a June 2004 evaluation report from Robert 
B. Altmeyer, M.D., a March 2004 VA outpatient report, a 
December 1992 X-ray report which concluded that the findings 
were consistent with asbestosis).  Hence, the Board also 
concludes that the Veteran has a current diagnosis of 
asbestosis.  

Finally, with regard to a nexus, the Veteran's private 
physician, Dr. Altmeyer, stated in an October 2004 letter 
that the Veteran's military exposure would be a contributing 
cause to the development of his asbestosis.  

In a follow-up letter dated in June 2005, Dr. Altmeyer 
explained it is not possible to separate out different 
exposures to asbestos and conclude which one would be more 
responsible for the subsequent development of asbestosis.  He 
noted that all exposures are cumulative, including the 
initial exposure.  

Therefore, the Board finds that there is satisfactory nexus 
evidence which contributes the Veteran's service-related 
asbestos exposure, at least in part, to his current 
disability.  

Accordingly, for these reasons, the Board finds that service 
connection for asbestosis is warranted.  


ORDER

Service connection for asbestosis is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


